TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00207-CV



                           Centex Freight Lines, L.L.C., Appellant

                                                v.

                                  Prudence Adams, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-09-001629, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               This is an interlocutory appeal from orders (1) appointing a receiver, (2) denying

a motion to vacate the order appointing the receiver, and (3) denying a motion to dissolve

the receivership and dismiss the receiver. Appellant Centex Freight Lines, L.L.C., has filed an

unopposed motion to dismiss this appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: July 16, 2014